Citation Nr: 1202417	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-36 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967, including a tour of duty in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) in Oakland, California, that granted service connection for PTSD and assigned a 30 percent rating effective in October 2008.  Also in this decision the RO denied service connection for tinnitus and hearing loss.  Although the Veteran initiated appellate review of all three issues when he filed his notice of disagreement in November 2009, he perfected on appeal only the issues of a higher evaluation for PTSD and service connection for tinnitus.  See VA Form 9 dated in August 2010.  In a subsequent rating decision in May 2011, the RO increased the Veteran's evaluation for PTSD to 50 percent, effective in October 2008, and granted service connection for tinnitus.  As the grant of service connection for tinnitus represents a full grant of the benefits sought with respect to this appeal, the matter is no longer in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  However, as the assignment of a 50 percent rating for the Veteran's PTSD does not represent the highest possible benefit, this issue has remained in appellate status.  Id.  


FINDING OF FACT

PTSD is productive of no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 50 percent for the Veteran's PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal with respect to the issue of an evaluation in excess of 50 percent for PTSD, since this appellate issue is a downstream issue from that of service connection (for which an April 2009 VCAA letter was duly sent), another VCAA notice is not required. VAOPGCPREC 8-2003. 

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra. With respect to the claim on appeal, the Board finds that the appellant is not prejudiced by a decision at this time since the appellant was provided with notice of the disability rating and effective date elements in the April 2009 letter.

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claim.  In terms of obtaining treatment records, notwithstanding a private psychiatric assessment in July 2010 (a copy of which is on file), the appellant has repeatedly reported that he has not received any treatment for his PTSD; therefore there are no treatment records to obtain  The appellant was additionally provided with the opportunity to attend a Board hearing which he declined.  In terms of affording the appellant a VA examination, the appellant was afforded VA examinations with respect to his PTSD in September 2009 and April 2011.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these examination reports on file contain sufficient findings with which to properly evaluate the appellant's pending claim with respect to his PTSD and are thus deemed adequate for rating purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  These reports include the appellant's pertinent medical history and pertinent examination findings.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim being decided herein and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

The Veteran's service personnel records show that he served a tour of duty in Vietnam and that his military specialty title was that of a radio telegraph operator.  

In October 2008, the Veteran filed a claim for service connection for PTSD and indicated that he had not sought treatment for this disorder.  

At a VA PTSD examination in September 2009, the Veteran said that he was currently living with his son and had not been in a relationship in 18 years.  He explained that he married at age 31 and was married for 8 years before getting a divorce 18 years earlier.  He said he had two children (a daughter and a son) from that marriage who were presently 29 and 30 years old.  He denied ever receiving any kind of mental health treatment and said he was not presently being actively treated for any medical issues.  He reported that he gets nervous a lot and when that happens he takes a small amount of hypertension pills.  He said he was depressed on occasion, but not all the time.  He also admitted that he was not happy.  On a scale from 0 to 10 with 10 being the best he ever feels, the Veteran said he averaged a 5 or 6 over the last few weeks.  He said his sleep could be better and that he wakes up frequently at night.  He estimated getting five hours of sleep a night.  He further reported that his concentration was "so-so", his appetite varied, and he had crying spells on occasion.  In addition, he said he had not had any suicidal thoughts in years and never attempted suicide.  He said that following service he earned his Bachelor of Science degree in finance.  He said that for the last 12 years he has been in commission sales for giftware and that the economy has affected his job.  Regarding DSM-IV criteria for PTSD, the examiner indicated that the Veteran met the criteria and noted that as a radio patrolman the Veteran saw a lot of carnage and things that were difficult to watch such as South Vietnamese troops beating up village children to obtain tactical information.  The examiner also noted that the Veteran had intrusive thoughts since Vietnam, avoidance of thoughts, feelings and conversations, a long history of sleep-related problems, and longstanding symptoms causing clinically significant impairment in his ability to function and lead a normal life.  

On examination the Veteran was casually attired and appropriately groomed.  His mood was somewhat depressed with an affect congruent with his mood.  His speech was logical and he was responsive to the examiner's questions.  There was noted only a small spontaneity of speech.  He had a normal rate and flow of speech.  There was no evidence of hallucinations or delusions.  The Veteran was not seen as a danger to himself or others.  He as alert and fully oriented.  He was aware of recent events and his remote memory was grossly intact.  The Veteran was diagnosed as having PTSD, chronic.  He was assigned a global assessment of functioning (GAF) score of 54.  The examiner noted that the Veteran's PTSD symptomatology caused complications in his life where he tended to isolate.  He further noted that the Veteran had difficulty in relationships and had a problem with irritability.

A private assessment from Lone Mountain Institute, Family Counseling Services, is on file and dated in July 2010.  The assessment was completed by J. Jurgenson, Ph.D., who relayed that the Veteran was divorced and living with his son and was self-employed in sales.  He also relayed the Veteran's reported symptoms of difficulty with depressed mood, anxiety and panic symptoms.  He noted that the Veteran had difficulty with concentration and obsessive thinking and a history of transient "S.I.".  He said the Veteran had difficulty with sleep disturbance, nightmares and night sweats.  He reported that the Veteran experiences an elevated startle response and a tendency toward being hyper-alert and hyper-vigilant to his surroundings.  He was also noted as having emotional numbing, survival guilt, long and short-term memory problems and isolates from others.  He noted that the Veteran gets confused and disoriented at times and indicates his distress has significantly impacted work, social and intimate relationships.  

On examination the Veteran was casually dressed and displayed appropriate personal hygiene.  His affect was flattened and subdued.  His speech was clear and coherent.  He was oriented times three and his associations were logical and orderly.  There was no evidence of thought disorder or delusional systematization.  No audio or visual hallucinations.  His insight and judgment abilities appeared intact.  His mood appeared depressed and he described difficulty with anxiety and panic symptoms.  As previously noted, he reported a history of transient "S.I.", but did not appear in imminent danger of harm to himself or others at that time.  He had difficulty with long and short-term memory.  He was both cooperative and pleasant with the interview process.  

The examiner further noted that the Veteran had episodes of anger and irritability ad indicates that his distress has significantly impacted work, social and intimate relationships.  He diagnosed the Veteran as having PTSD and assigned him a GAF score of 45/50.  

In the Veteran's substantive appeal of August 2010, the Veteran said that he knew his own "affliction level" and that his PTSD symptoms were "severe" rather than "moderate".  

On file is an April 2011 PTSD VA contract examination report.  The examiners, a licensed clinical psychologist and a Ph.D., noted that the Veteran's claims file was not available for review.  They reported the Veteran's psychiatric symptoms as including daily to weekly nightmares that were moderate to severe in degree; sleep disturbance daily to weekly that was moderate to severe in degree; flashbacks that occurred daily to weekly and were moderate in degree; and depression that was daily to weekly and moderate in degree.  They further related the Veteran's report of hypervigilance, panic and anxiety were was daily to weekly and moderate to severe in degree.  He noted that the Veteran was employed in sales, was not married and got along poorly with his ex-wife and son, and well with his daughter.  He said the Veteran assessed the quality of his social relationships as "fair".  He further relayed the Veteran's report of passive suicide ideation and no suicide attempts.  In summary, the examiners relayed that the Veteran had fair relationships and was working, but was socially avoidant.  They explained that he was not sleeping well which gave him memory problems.  

Examination findings revealed that the Veteran's thought processes were unimpaired and he had no delusions or hallucinations.  He had poor interpersonal behaviors and eye contact.  He was avoidant in behaviors and appeared highly stressed.  Passive suicidal ideation was present, but there was no current suicidal or homicidal plan.  The Veteran had no impairment in his ability to maintain minimal hygiene or other activities of daily living, and was fully oriented to person, place, name, date, age and purpose.  He had mild difficulties with attention and concentration and mild impairment to memory for immediate recall.  He showed no impairment in recent or remote memories.  He did have difficulty performing serial 3s and repeating 3 words after 5 minutes which the examiner attributed to vegetative signs of depression and poor sleep.  The Veteran had no obsessive or ritualistic behaviors and his speech was relevant, logical, clear and constant.  No panic attacks were present, but the Veteran did have high anxiety with agitation.  Problems with impulse control were not observed nor did the Veteran have mood disorders, substance abuse disorders, somatoform disorders or personality disorders.  Sleep disturbance was present.  The examiner asserted that the Veteran had passive suicidal thoughts, social avoidance and was not sleeping well.  He also noted that the Veteran had memory problems and anxiety.  He identified specific symptoms as including depression, anxiety, sleep problems, nightmares, flashbacks, anhedonia, lack of leisure activities, social avoidance, hypervigilance, startle reflex, passive suicidal ideation.  He assessed these symptoms as occurring daily to weekly and of moderate severity.  He assigned the Veteran as GAF score of 55.  He reported that the Veteran had no appreciable changes in function since his last rating.  He also noted that there was reduced reliability and productivity due to the Veteran's PTSD signs and symptoms and reiterated that he had poor leisure, poor sleep, memory issues, passive suicidal thoughts, depression, anxiety, hypervigilance and agitation.

III. Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case as is this case or not.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

The Veteran's PTSD is evaluated as 50 percent disabling under the pertinent criteria for rating mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  This rating contemplates occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

The GAF is a scale reflecting the psychological, social and occupational functioning under a hypothetical continuum of mental health - illness. See American Psychiatric Associations Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995). According to the DSM-IV, a GAF score between 41 and 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment of social, occupational, or school functioning (no friends, unable to keep a job); a GAF between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF between 61 and 70 is indicative of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM- IV at 46-47. 

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the probative value of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  The probative value of medical evidence is based on numerous factors and determining the weight to be attached to such evidence is within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 461, 470-71 (1993). 

By comparing the pertinent medical evidence in the instant case to VA's criteria for rating mental disorders, the Board finds that the Veteran's PTSD disability does not meet the criteria for a higher than 50 percent rating.

While there is no disputing that the Veteran's PTSD symptoms impair him both occupationally and socially, the evidence does not reveal that he has or has had or approximated the deficiencies and symptoms for a rating in excess of 50 percent under the pertinent rating criteria. See, Mauerhan v.Principi, 16 Vet. App. 436 (1992). In this regard, the Veteran's predominant symptoms include sleep impairment, anxiety, irritability, depressed mood, panic symptoms and social isolation. 

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV. See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v.Principi, 16 Vet. App. 436 (1992).

As far at the specific criteria under Code 9411 for a higher rating, to 70 percent, the Veteran has not been shown to have symptoms such as obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  Rather, the April 2011 examiner reported that the Veteran had no obsessive or ritualistic behaviors, and the Veteran's speech was described as logical and responsive to the examiner's questions in September 2009 with a normal rate and flow of speech, clear and coherent in July 2010, and relevant, logical, clear and constant in April 2011.  As far as near continuous panic, the July 2010 private examiner did relay the Veteran's report of panic symptoms, but did not note observing panic symptoms on examination.  Similarly, the April 2011 examiner stated that no panic attacks were present.  Thus, while the Board finds the Veteran's report of panic symptoms credible, see Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006), the evidence does not show that such panic symptoms are "near continuous" affecting his ability to function independently, appropriately and effectively.  Likewise, although the Veteran was noted to have a somewhat depressed mood, this has not been shown to adversely affect his ability to function independently, appropriately and effectively.

Additional findings during the VA examination in September 2009, the private psychiatric examination in July 2010, and the VA contract examination in April 2011 show that the Veteran was appropriately groomed, oriented times three, had unimpaired thought processes and no delusions or hallucinations.  Moreover, the April 2011 examiner reported that problems with impulse control were not observed.  

Regarding suicidal ideation, there is some evidence of this on file.  In this regard, the September 2009 VA examiner reported that the Veteran had not had any suicidal thoughts in years and never attempted suicide.  The July 2010 private examiner relayed the Veteran's reported history of transient suicidal ideation, but noted that he did not appear in imminent danger of harm to himself or others at that time.  Then there is the April 2011 VA contract examiner who noted that passive suicidal ideation was present, but that there was no current suicidal or homicidal plan.  

As noted above, a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers), and a GAF between 41 and 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  Here, the Veteran was assigned a GAF score of 54 in September 2009, 45/50 in July 2010, and 55 in April 2011.  The Board finds that the Veteran's actual symptoms are most reflective of moderate symptoms and that two out of his three GAF scores are indeed consistent with a 50 percent rating. 

In further regard to social and occupational impairment, although the record shows that the Veteran avoids social situations and reported a poor relationship with his son and ex-wife, it also shows that the Veteran reported having a good relationship with his daughter and described his social relationships as "fair".  Thus, the Veteran has clearly demonstrated some ability to establish and maintain effective relationships with people and does not meet the criteria for a 70 percent rating requiring an inability to establish and maintain effective relationships with people.  Moreover, in terms of employment, the Veteran continues to be employed in sales. 

As to the Veteran's assertions that his PTSD symptoms are more reflective of "severe" impairment rather than "moderate" impairment, while the Veteran is competent to testify as to his symptoms, See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006), the Board finds that as to the overall degree of such symptoms, the health care professionals' assessments in this regard outweigh the Veteran's opinion.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).

Thus, as noted above, while the Veteran does exhibit some suicidal ideation which is one criterion for a 70 percent rating, the Board finds that the Veteran's overall disability picture is shown to be most consistent with the criteria for a 50 percent evaluation rather than a 70 percent evaluation.  In denying an evaluation greater than 50 percent for the Veteran's PTSD, the Board has considered the concept of "staged" ratings pursuant to Hart, supra, but a review of the record shows no distinctive periods for which the required criteria were met for a higher rating for this disability.  Accordingly, the Board concludes that the preponderance of the evidence is against this claim, and it must be denied.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).

Lastly, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptoms, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's service-connected PTSD disability are fully contemplated by the applicable rating criteria.  The diagnostic codes applicable to the Veteran's PTSD disability was considered above, and contains criteria relating to his different symptoms.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Based on the foregoing, referral for consideration of an extraschedular evaluation for the Veteran's PTSD is not warranted.  38 C.F.R. § 3.321(b) (1).  



ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


